DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/21/2022.
Claims 1, 10, 12, and 23 are amended.
Claims 2-4 and 15-18 are cancelled. 
Claims 1, 5-14 and 19-23 are pending.
Claims 1, 5-14 and 19-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claims 1 and 12 recite “a digital asset in possession of a seller” and “the listing contrast”. It is unclear if Applicant intended to convey that the digital asset is in the possession of a seller. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer-readable storage medium containing computer-executable instructions that when executed by the processor control the computing system to” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the disclosure (¶ 15, 16), “a computer-readable storage medium containing computer-executable instructions that when executed by the processor control the computing system to provide a blockchain platform for exchanging digital assets and digital currency between a plurality of accounts in the platform; ”. The claims regurgitate the language of the disclosure and no further information about the corresponding structure is disclosed
The disclosure (¶64),  does discuss a computing device with “non-transitory computer readable storage medium, “Computing system may also include one or more memory/storage devices 306, one or more input/output (I/O) devices 308 and one or more communications devices 310. Additional components may be included to provide the required embodiments of a computer system which can execute software and other computer-executable program code. Any of memory devices 306 may be a non-transitory computer readable storage medium”,  but Applicant’s claim does not recite that storage medium but rather a “computer readable storage medium”. 

The specification does not provide support for the structure performing the claimed function of the “computer readable storage medium”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
101
Applicant’s claims are abstract and an automation of an abstract idea. Therefore, the software would be applied to an abstract idea and the improvement would not be to computer technology but rather an improvement to an already existing process. “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II).
103
Masters discloses (b) performs an authentication process to authenticate the digital asset by verifying one or more properties of the received digital asset against a description of the digital asset in the listing contrast, and (c) if the digital asset is successfully authenticated, (¶ 94-103, 110, 119, 120, 123); 
Claim Interpretation – The limitation recites optional language.
Masters - the offering validation module 812 of the server 810 may execute a smart contract 832 on the first blockchain 834. Executing the smart contract 832 may include configuring various contract terms, such as the quantity of tokens to be issued against the smart contract 832, where each token is backed by the value of the assets identified in the offering request, configuring one or more parameters of the smart contract, … For example, upon detecting that an offering has been authorized, the cryptowallet management module 816 may analyze the terms of the smart contract to determine which exchanges and cryptocurrencies have been authorized for that smart contract and offering, and may initiate operations to establish a plurality of cryptowallets appropriate for the newly authorized offering and smart contract. (¶ 99, 119)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 5-14 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and an apparatus directed towards an abstract idea of the grouping certain methods of organizing human activity, specifically within the recognized subgrouping of commercial or legal interactions. This judicial exception is not integrated into a practical application because the claims are directed toward generally linking the use of the abstract idea to the particular technologies and fields of use for blockchain and smart contracts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely either append conventional, well-understood, and routine activities previously known to the industry to the abstract idea at a high level of generality or, otherwise, generally link the use of the abstract idea to the novel technological environment wherein blockchain and smart contracts operate. The specific analysis for the rejection can be found below.
 Claims 1-11 are drawn to methods or, more specifically, processes which are among the four patentable statutory categories. These methods are directed to the abstract idea of utilizing contracts to facilitate the exchange of digital assets. The methods employ the use of smart contracts within the blockchain technological environment for this facilitation. Claim 1 is the only independent method claim in the application. The following analysis applies the necessary tests to support the prior conclusions. 
Claim 1 -The claim is directed to an abstract idea without significantly more. The claim recites limitations including “deploying into the blockchain a fisting contract transaction, said listing contract describing a digital asset,” “receiving a purchase message for the digital asset described in the listing contract from a purchaser, said purchase message further comprising a quantity of a cryptocurrency,” and “deploying into the blockchain a settlement execution contract transaction, said settlement execution contract managing the exchange of the digital asset and the cryptocurrency.” These limitations amount to what would be described as the fundamental steps of an exchange or sales contract, which is firmly within the abstract idea grouping including certain methods of organizing human activity and sub-grouping including commercial and/or legal interactions. Additionally, the limitations directed towards listing digital assets would be analogous to a catalogue or menu function within a marketplace or store, which is also firmly within the abstract idea grouping including certain methods of organizing human activity and sub-grouping including commercial and/or legal interactions.
The underlying abstract idea of the claim is not considered to be integrated into a practical application because the additional limitations, individually or as a whole, do not go beyond either merely reciting instructions to apply the abstract idea on a generic computer, simply adding insignificant extra-solution activity to the abstract idea, and/or generally linking the use of the abstract idea to the particular technological environment of blockchain and smart contracts. Specifically
The limitation for deploying a smart contract into a blockchain and able to facilitate transfers between users would fall under the category of mere instructions to apply the abstract idea on a general computer. Deploying code that can generically perform the activity to a generalized computer environment clearly falls within this category.
The limitation where the smart contract lists the asset using a blockchain transaction would fall under the categories of mere instructions to apply the abstract idea on a general computer and insignificant extra-solution activity recognized as mere data gathering. Listing an available asset is merely data gathering, as it would be considered part of the necessary data required for the abstract idea in any implementation. The smart contract transaction performing this listing is, itself, just an instruction to perform this portion of the abstract idea in a generalized computing environment.
The limitation pertaining to purchase of the asset using cryptocurrency would be considered insignificant extra-solution activity of the type mere data gathering. Designating the item to be purchased and receiving that information is simply gathering the necessary data to perform the underlying abstract idea.
The limitation pertaining to executing the exchange/sale through smart contract transactions would be considered mere instructions to apply the abstract idea on a general computer. Generically functional code implemented within a generalized computing environment falls squarely within this category.
As a whole, the method generally links the abstract ideas of listing assets and facilitating their sale/exchange to the novel technological environment peculiar to blockchains and smart contracts. Limiting the use of an abstract idea to a specific technological environment is considered an insignificant limitation that cannot integrate the abstract idea into a practical application on its own.

Because the claim is directed to an abstract idea that has not been integrated into a practical application, we must determine whether the claim amounts to significantly more than the underlying abstract idea. This determination builds upon previous findings of the individual elements and the combination of elements as a whole. In addition to the previous analysis of the limitations, each of the individual elements would be considered a well-understood, routine, and conventional to one of ordinary skill in the blockchain and/or smart contract industries. This conclusion is supported by the lack of specificity and generalized functional language where the Applicant calls for use of the smart contract operations and blockchain transactions. The Applicant does not claim to have invented any of the invoked Smart Contract functions and the provided description of Smart Contracts indicates their implementation through legacy programming languages with known capabilities.
As an ordered combination, we would also conclude that the claimed combination would be well- understood, routine, and conventional within the relevant industries. The operations are ordered such that each element after the initial creation of the smart contract is dependent upon the immediate prior element of the claim. Within this method, a smart contract could not list a digital asset prior to its creation/deployment, a valid purchase message could not be received without an asset being listed and price established (in part because the listing is the only container for the necessary information to identify and/or purchase the asset), and a transfer cannot be executed without the purchaser’s identification of the asset to be purchased and provision of funds. Further, this order of steps coincides with how a marketplace or shop typically facilitates the underlying abstract idea (establish market, list items for sale, receive purchase request, and execute the exchange). As such, the additional elements of the claim do not amount to significantly more than the underlying abstract idea.
The amendment  introduces a limitation wherein the settlement execution contract is executed by a transfer agent account to claim 1. This limitation would be considered insignificant extra-solution activity that does not integrate the underlying abstract idea into a practical application. Further, either using a third party to execute/enforce a contract and/or using an account dedicated to executing would be considered insignificant extra-solution activity. The function of the invention is not altered in any meaningful way when using an alternate account to operate smart contracts and the specification does not indicate any benefit, function, or purpose to this limitation that would suggest anything beyond the insignificant element of changing the name on the account to which the smart contract is attributed. Taken as a whole, the additional limitation does not provide the necessary inventive step to contribute significantly more to the underlying abstract idea necessary to be considered an inventive step.
The amendment  introduces a limitation wherein the transfer agent account receives the digital asset, and transfers the cryptocurrency and digitally signs the settlement execution contract. This limitation further adds to the underlying abstract idea by incorporating an escrow function into the transfer agent account, which is another abstract idea of the grouping certain methods of organizing human behavior and subtype of legal or commercial transactions. This limitation provides no additional elements beyond attempting to introduce further abstract idea and instructions merely to perform the additional idea within the technological environment. Further, the implementation of the abstract idea is introduced at a stage in the transaction which would be considered well-understood and conventional within the art. As such, this claim fails to introduce the necessary inventive step or incorporate the abstract idea into a practical application in order to be considered patentable. Signing the settlement completes the escrow function introduced through merely invoking instructions to finalize transfer of the asset. Thus, it also fails to provide the additional limitations necessary to make the underlying abstract ideas patentable.
Claim 5 -Claim 5 and 21 introduces a limitation wherein the digital asset is a virtual item to claim 1. This additional element would be considered insignificant extra-solution activity. A virtual item is functionally indistinguishable from a physical item or abstraction for the purposes of the invention; it is still directed to the abstract idea of an exchange or transfer analogous to real world exchange. Further, it is merely applying the abstract idea within a further novel technological environment (i.e. virtual assets). The additional elements do not provide the significantly more necessary to render the underlying abstract idea patentable.
Claim 6 -Claim 6 and 22 introduces a limitation to wherein the virtual item is associated with a video game platform claim 5. Further limiting what is being transferred is not, on its own, sufficient to be considered significantly more sufficient to render the underlying abstract idea patentable.
Claim 7 -Claim 7 introduces a limitation further comprising processing a plurality of transactions into a block on the blockchain by a guild account to claim 1. This limitation introduces another account to process a subset of the underlying abstract idea and the functionality for that account to operate and execute multiple transactions onto the blockchain within a single operation. However, the use of an additional account would be considered an insignificant division of the invention’s function (see Claim 2 above). Further, the claimed operation of multiple transactions simultaneously is merely instructions for multiplicative implementation of the underlying abstract idea. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable. 
Claim 8 -Claim 8 introduces a limitation wherein the guild account confirms a listing contract transaction to claim 7. This would be considered insignificant extra-solution activity, because confirmation of a transaction would be considered well-understood, routine, and conventional within the blockchain and smart contract industries. Blockchain is, inherently, a technology built around and focused upon confirmation of transactions. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 9 -Claim 9 introduces a limitation wherein the guild account selects a transfer agent account to execute a settlement execution contract to claim 7. This would be mere data-gathering, where the additional element simply substitutes its selection for a pre-designated transfer agent. This sort of substitution would also be considered well-understood, routine, and conventional within the blockchain, programming, and smart contract industries. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 10 and 23 -Claim 10 introduces a limitation wherein the listing contract further comprises a name of the digital asset, a game or server on which it is located and a price of the digital asset to claim 1. These elements would be considered insignificant extra-solution activity and/or mere data gathering, because the name, price, and virtual location of the asset is either only tangentially relevant to the transaction or data necessary for the basic function of the transaction; their inclusion does not modify the underlying abstract idea in any significant way. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 11 -Claim 11 introduces a limitation wherein the at least one smart contract is selected from a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract to claim 1. These limitations amount to mere data gathering, as each additional selection is a simple substitution for some portion of the data necessary to operate the transaction. This limitation does not incorporate the underlying abstract idea into a practical application through its simple substitutions. Further, substituting a selection of code into each step would be considered insignificant extra-solution activity, because it still operates merely as additional instructions to perform the abstract idea within the specific technological environment and the substitutions would be considered well- understood, routine, and conventional to one of ordinary skill, both individually and in the specific, conventional order provided. As such, these elements neither incorporate the abstract idea into a practical application nor provide something significantly more to the underlying abstract idea necessary to render the invention patentable.
Claims 19-20 recite systems directed, essentially, to performing the method of independent claim 1 and its dependent claims. Specifically, these are apparatus claims which purport to operate a blockchain and execute smart contracts within the blockchain technological environment. Claim 12 is the only independent apparatus claim in the application, upon which each of the rejected claims are dependent. The following analysis applies the necessary tests to support the prior conclusions.
Claim 19 -Claim 19 corresponds to claim 7, introducing a limitation wherein a plurality of transactions are processed into a block on the blockchain by a guild account. This limitation introduces another account to process a subset of the underlying abstract idea and the functionality for that account to operate and execute multiple transactions onto the blockchain within a single operation. However, the use of an additional account would be considered an insignificant division of the invention’s function. Further, the claimed operation of multiple transactions simultaneously is merely instructions for multiplicative implementation of the underlying abstract idea. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim 20 -Claim 20 corresponds to claim 8, introducing a limitation to wherein the guild account confirms a listing contract transaction and a transfer agent account to execute a settlement execution contract claim 19. This would be considered insignificant extra-solution activity, because confirmation of a transaction would be considered well-understood, routine, and conventional within the blockchain and smart contract industries. Blockchain is, inherently, a technology built around and focused upon confirmation of transactions. As such, these elements do not provide the significantly more to the underlying abstract idea necessary to render the invention patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, and 19-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “a computer-readable storage medium containing computer-executable instructions that when executed by the processor control the computing system to.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. According to the disclosure (¶ 15, 16), “a computer-readable storage medium containing computer-executable instructions that when executed by the processor control the computing system to provide a blockchain platform for exchanging digital assets and digital currency between a plurality of accounts in the platform; ”. The claims regurgitate the language of the disclosure and no further information about the corresponding structure is disclosed
The disclosure (¶64),  does discuss a computing device with “non-transitory computer readable storage medium, “Computing system may also include one or more memory/storage devices 306, one or more input/output (I/O) devices 308 and one or more communications devices 310. Additional components may be included to provide the required embodiments of a computer system which can execute software and other computer-executable program code. Any of memory devices 306 may be a non-transitory computer readable storage medium”,  but Applicant’s claim does not recite that storage medium but rather a “computer readable storage medium”. 
The specification does not provide support for the structure performing the claimed function of the “computer readable storage medium”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 13, 14, and 19-23 are rejected.
 Claim 12 recites “the computer system to: … “under the control of the smart contract … under the control of the listing contract”. The claim is unclear and indefinite. It is unclear how the smart of listing contract “controls” the computer system to function and act. The language is regurgitated in the specification, but there is a lack of clarity in the language of the claims as to what it means for the computer system to be under the control of the smart/listing contract. The claims is unclear and indefinite for failing to particularly point out and distinctly claim the subject matter. Dependent claims 13, 14, and 19-23 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Masters (US 20190012660) (“Masters”), and further in view of Nicli et al. (US20200334668) (“Nicli”).
Regarding claims 1, and 12, Masters discloses deploying into a blockchain computer executable program code comprising at least one smart contract, said smart contract operable to create transactions between users of the computer system (Abstract; ¶ 96-100; claim 10); 
Masters - the offering validation module 812 may execute a smart contract corresponding to the offering…  Executing the smart contract 832 may include configuring various contract terms, such as the quantity of tokens to be issued against the smart contract 832, where each token is backed by the value of the assets identified in the offering request, configuring one or more parameters of the smart contract, recording information associated with the asset provider (e.g., the asset provider's name, address, contact information, and the like)  (¶99)

under control of the smart contract, deploying into the blockchain a listing contract transaction, said listing contract describing a digital asset in possession of a seller, said listing contract further comprising computer executable program code (Abstract; ¶ 96-100; claim 10); 
Masters - Executing the smart contract 832 may include configuring various contract terms, such as the quantity of tokens to be issued against the smart contract 832, where each token is backed by the value of the assets identified in the offering request, configuring one or more parameters of the smart contract, recording information associated with the asset provider (e.g., the asset provider's name, address, contact information, and the like), a copy of the offering request that was authorized for publication, and/or other parameters (e.g., benchmarks, etc.). (¶99)

under control of the listing contract, receiving a purchase message for the digital asset described in the listing contract from a purchaser, said purchase message further comprising a quantity of a cryptocurrency(¶ 104-108); 
Masters - Publishing the offering may include making the quantity of tokens corresponding to the offering available for purchase via one or more of the plurality of exchanges, and/or providing a website where the plurality of market participants can purchase quantities of the tokens issued in connection with the offering. The server 810 may receive a plurality of participation requests associated with the published offering via the exchange(s) and/or the website. Each participation request may correspond to, or may be received from, one of the plurality of market participants 870 and may identify a quantity of cryptocurrency used to purchase tokens corresponding to the offering. The quantity of cryptocurrency received may represent the market participant's participation in the offering, such as to indicate the quantity of tokens purchased by the market participant (e.g., based on the benchmarked value of the tokens and the value of the cryptocurrency at the time the tokens were purchased).  (¶ 106)

under control of the listing contract, deploying into the blockchain a settlement execution contract transaction, said settlement execution contract managing the exchange of the digital asset and the cryptocurrency between the purchaser and the seller, utilizing a server as an intermediary, wherein:  (¶ 99, 106-108); 
Masters - The transactions executed by the autonomous exchange module 814 may be determined based on the configuration of the smart contract 832 (or another smart contract executed in connection with another offering) and/or on the configuration of the server 810. As a first example, if the first amount of funds is to be provided to the asset provider as fiat currency, the autonomous exchange module 814 may execute sell orders with respect to received quantities of cryptocurrencies, and the proceeds of the sell orders may be converted to fiat currency which may be provided as the first amount of funds to the asset provider.  (¶ 108)

(i) the settlement execution contract is executed by a transfer agent account, and (¶ 108-110); 
Masters - The autonomous exchange module 814 of the server 810 may be configured to facilitate a variety of types of transactions via one or more of the plurality of exchanges. (¶ 108)

(b) performs an authentication process to authenticate the digital asset by verifying one or more properties of the received digital asset against a description of the digital asset in the listing contrast, and (c) if the digital asset is successfully authenticated, (¶ 94-103, 110, 119, 120, 123); 
Claim Interpretation – The limitation recites optional language.
Masters - the offering validation module 812 of the server 810 may execute a smart contract 832 on the first blockchain 834. Executing the smart contract 832 may include configuring various contract terms, such as the quantity of tokens to be issued against the smart contract 832, where each token is backed by the value of the assets identified in the offering request, configuring one or more parameters of the smart contract, … For example, upon detecting that an offering has been authorized, the cryptowallet management module 816 may analyze the terms of the smart contract to determine which exchanges and cryptocurrencies have been authorized for that smart contract and offering, and may initiate operations to establish a plurality of cryptowallets appropriate for the newly authorized offering and smart contract. (¶ 99, 119)

transfers the cryptocurrency to the seller, (¶ 107, 108, 121, 127); 
Masters - The first amount of funds provided to the first asset provider may have a value equal to the value of the quantity of tokens purchased by the plurality of market participants. As described in more detail below, the first amount of funds may be provided to the asset provider in a variety of ways (e.g., fiat currency; cryptocurrency, a combination of different types of currencies, etc.)…. For example, the autonomous exchange module 814 may be configured to coordinate transactions with respect to quantities of cryptocurrency received from market participants, such as to sell a portion of the received quantities of cryptocurrencies and/or buy quantities of cryptocurrencies corresponding to the types of cryptocurrencies received from the market participants in connection with the offering. (¶ 107, 108)

Masters does not disclose utilizing a transfer agent account as an intermediary, (ii) the transfer agent account receives the digital asset from the seller, delivers the digital asset to the purchaser, and digitally signs the settlement execution contract.
Nicli teaches utilizing a transfer agent account as an intermediary, Serial No. 16/370,338Page 2 of 12(ii) the transfer agent account receives the digital asset from the seller, delivers the digital asset to the purchaser, and digitally signs the settlement execution contract (¶ 82, 83, 92, 114, 115, 118, 121); 
Nicli - To control who can do what, security and integrity of digital assets stored in the ledger are maintained using cryptography techniques. …Operators 12, 32 may exchange digital assets that are safeguarded by the ledger 6. The operator 12 may be in some embodiments a commercial bank or an ATM having capability of receiving banknotes, transferring digital asset and registering transactions. The operator 12 manages the bank account of a first user 16 and an ATM 14 b having a first gateway 14. The first user 16 can send a request to the operator 12 for receiving digital asset on a first user account (if the operator 12 agrees). The first user 16 can also send a request for registering a transfer towards another account of a user 26. The request is sent to the ledger 8 through the interface API 6… The operator 12 assesses the validity of users request and employs its associated gateway 14 to generate a data structure corresponding to an issuance request, including the amount to issue, the destination account, the gateway identifier, and a digital signature using the gateway's private key….  (¶ 82, 83, 92)

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masters and Nicli in order to utilize the well-known capabilities and predictable results of smart contracts to include the ability to execute contracts which identify/incorporate guild nodes into their marketplace and/or assign tokens to represent virtual assets (Nicli; ¶ 121).
Regarding claims 5, and 21, Masters does not disclose wherein the digital asset is a virtual item.  Nicli teaches wherein the digital asset is a virtual item (Figure 2; ¶ 121).
Regarding claims 6, and 22, Nicli teaches wherein the virtual item is associated with a video game platform (Figure 2; ¶ 121).  
Regarding claims 7, and 19, Masters discloses processing a plurality of transactions into a block on the blockchain by a guild account (¶ 113).  
Regarding claims 8, 9, and 20, Masters discloses wherein the guild account confirms the listing contract transaction and the transfer agent account to execute the settlement execution contract (¶ 26, 84, 90, 108).  
Regarding claims 10, and 23, Nicli teaches wherein the listing contract further comprises a name of the digital asset, a game or server on which the digital asset is located, and a price of the digital asset (Figure 2; ¶ 121).  
Regarding claims 11, and 14, Nicli teaches wherein the at least one smart contract is selected from: Serial No. 16/370,338Page 3 of 12a guild proposal contract; a listing contract; a settlement execution contract; a request contract; and a virtual good contract (Figure 2; ¶ 121).
Regarding claim 13, discloses wherein the accounts further comprise: a guild account; a user account; and a transfer agent account (¶ 7, 21-24, 84).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leonard et al. (US 2019/0258999) teaches a smart contract where the real life parameters are compared by the smart contract with the contract terms to determine contract fulfillments, 
Hunn et. al. (US 2017/0287090) teaches the sensors recording the status of contract terms to determine whether they have been met. 
Chidambaram et al., (US 10,824,977) teaches internet of things sensors sending data to be compared on whether the contract terms have been met including digital transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685